Exhibit 10.9


PRIME SUN POWER INC.


DIRECTOR AGREEMENT
 
DIRECTOR AGREEMENT (this “Agreement”), dated as of the date set forth on the
signature page hereto, by and between Prime Sun Power Inc. (the “Company”), and
the signatory hereto (“Director”).
 
WITNESSETH:
 
WHEREAS, Company believes that it in the best interests of its stockholders that
the directors of the Company performing services on the Company’s board of
directors (the “Board”) serve upon the terms and conditions of service
memorialized in written agreement; and
 
WHEREAS, Company desires to retain the services of Director in the capacity of
director and Director desires to provide such services in such capacity, upon
the terms and subject to the conditions hereinafter set forth; and
 
WHEREAS, the Board has approved the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.  Appointment as Director. Company agrees to appoint Director as a member of
the Board and agrees to use its best efforts and powers to sustain and continue
Director’s election as a member of the Board until this Agreement is terminated
pursuant to Section 4 hereof (the “Term”).
 
2.  Duties and Extent of Services.
 
(a)  During the Term, Director shall serve as director and, in such capacity,
shall provide those services required of a director under Company’s articles of
incorporation and bylaws, as both may be amended from time to time, and under
the corporate law of the jurisdiction of incorporation of the Company, the
federal securities laws and other state and federal laws and regulations, as
applicable, and shall render such services as are customarily associated with
and are incident to the position of director and such other services as Company
may, from time to time, reasonably require of him consistent with such position.
   
(b)  Director shall faithfully, competently and diligently perform to the best
of his ability all of the duties required of him as director. Without limiting
the preceding sentence, Company acknowledges that Director has other business
commitments, including commitments to serve on the board of directors of other
companies.  The parties anticipate, on average, Director shall devote
approximately six (6) hours per month to the Company.
 
3.  Expenses. Company agrees to reimburse Director for all reasonable and
necessary travel, business entertainment, and other out-of-pocket business
expenses incurred or expended by him in connection with the performance of his
duties hereunder upon presentation of proper expense statements or vouchers or
such other supporting information as Company may reasonably require of Director,
in each case in accordance with the Company’s expense policies as in effect from
time-to-time.
 

--------------------------------------------------------------------------------


 
Prime Sun Power Inc.
Director Agreement

 
4. Termination. The Company shall have the right to remove Director from, or not
reelect Director to, the Board in accordance with the provisions of the Articles
of Incorporation and Bylaws of the Company.  The Director shall have the right,
exercisable at any time during the Term, upon written notice to Company, to
resign as a member of the Board.
 
5.  Confidentiality.  The parties acknowledge that in conjunction with the
execution of this Agreement, they are entering into an ancillary Agreement to
Protect Confidential Information.
 
6.  Independent Contractor. Director is an independent contractor and will not
be deemed an employee of Company for purposes of employee benefits, income tax
withholding, FICA taxes, unemployment benefits or otherwise, unless otherwise
agreed in writing.
   
7.  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement with respect to the subject matter hereof and is
intended as a complete and exclusive statement of the terms and conditions
thereof and supersedes and replaces all prior negotiations and agreements
between the parties hereto, whether written or oral, with respect to the subject
matter hereof, provided, however, for purposes of clarity, nothing herein shall
preclude any other written agreement supplementing the terms and conditions
hereof entered into and executed after the date hereof.


8.  Governing Law.
 
(a)  This Agreement shall be governed by and construed under the laws of the
State of New York, applicable to contracts to be wholly performed in such State,
without regard to the conflict of laws principles thereof.
 
(b)  Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of New York located in the Borough of Manhattan
of the City of New York or in a Federal court located within the Southern
District of New York. The parties consent to the jurisdiction of such courts and
to the service of process in any manner provided by New York law. Each party
irrevocably waives trial by jury.  Each party irrevocably waives any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in such court and any claim that such suit, action
or proceeding brought in such court has been brought in an inconvenient forum
and agrees that service of process in accordance with the foregoing sentences
shall be deemed in every respect effective and valid personal service of process
upon such party.
 
9.  Amendment. This Agreement may be amended, modified or superseded, and any of
the terms hereof may be waived, only by a written instrument executed by the
parties hereto.
 
10.  Assignability. The obligations of Director may not be delegated and
Director may not, without Company’s written consent thereto, assign, transfer,
convoy, pledge, encumber, hypothecate or otherwise dispose of this Agreement or
any interest herein. Any such attempted delegation or disposition shall be null
and void and without effect. Company and Director agree that this Agreement and
all of Company’s rights and obligations hereunder may be assigned or transferred
by Company to and shall be assumed by and be binding upon any successor to
Company. The term “successor” means, with respect to Company or any of its
subsidiaries, any corporation or other business entity which, by merger,
consolidation, purchase of the assets or otherwise acquires all or a material
part of the assets of Company.
 
11.  Severability. If any provision of this Agreement or any part thereof is
held to be invalid or unenforceable, the same shall in no way affect any other
provision of this Agreement or remaining part thereof; which shall be given full
effect without regard to the invalid or unenforceable part thereof.
   
2

--------------------------------------------------------------------------------


 
Prime Sun Power Inc.
Director Agreement

 
12.  Notices. All notices, requests, demands and other communications required
or permitted to be given or made under this Agreement, shall be given or made in
writing by registered or certified mail, return receipt requested, or by
overnight courier service or by facsimile transmission and will be deemed to
have been given or made on the date following receipt or attempted delivery, in
the case of the Director, at the address of record on the date hereof, and in
the case of the Company, to its registered office in the state of its
incorporation.  Either party may change the address to which notices shall be
sent by sending written notice of such change of address to the other party. Any
such notice shall be deemed given, if delivered personally, upon receipt; if
telecopied, when telecopied; if sent by courier service providing for next-day
delivery, the next business day following deposit with such courier service; and
if sent by certified or registered mail, three days after deposit (postage
prepaid) with the U.S. mail service.
 
13.  Representations and Warranties; Indemnification.
 
(a)  The Director hereby represents and warrants to Company that his execution,
delivery and performance of this Agreement and any other agreement to be
delivered pursuant to this Agreement will not violate, conflict with or result
in the breach of any of the terms of, or constitute (or with notice or lapse of
time or both, constitute) a default under, any agreement, arrangement or
understanding with respect to Director’s employment or providing services to
which Director is a party or by which Director is bound or subject.
   
(b)  Company hereby represents and warrants to Director that (i) it is a
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction of incorporation, and has all requisite corporate power
and authority to execute, deliver and perform this Agreement in accordance with
the terms hereof, (ii) all necessary actions to authorize the Company’s
execution, delivery and performance of this Agreement have been taken, (iii)
this Agreement has been duly executed and delivered by the Company and
constitutes its legal, valid, and binding obligation enforceable against it in
accordance with the terms hereof, and (iv) its execution, delivery and
performance of this Agreement and any other agreement to be delivered pursuant
to this Agreement will not violate, conflict with or result in the breach of any
of the terms of, or constitute (or with notice or lapse of time or both,
constitute) a default under, any agreement, arrangement or understanding with
respect to Director’s employment or which otherwise related to Director’s
relationship with the Company.
 
(c)  Company hereby agrees to indemnify and hold harmless Director, his
affiliates (and such affiliates’ directors, officers, employees, agents and
representatives) and permitted assigns, to the fullest extent permitted under
New York law, from and against any and all losses, damages, liabilities,
obligations, costs or expenses which are caused by or arise out of (i) any
breach or default in the performance by the Company of any covenant or agreement
of the Company contained in this Agreement, and (ii) any breach of warranty or
inaccurate or erroneous representation made by the Company herein, and (iii) any
and all actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable legal fees) incident to any of the foregoing. The
Company shall advance any expenses reasonably incurred by Director in defending
an indemnifiable action hereunder, with such expenses to be reimbursed by
Director only in the event that a court of competent jurisdiction enters a
binding judgment, order or decree that Director acted in bad faith or in a
manner he reasonably believed not to be in the best interests of the Company.
 
14.  Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
15.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument. Delivery of an executed copy of
this Agreement in person or by electronic facsimile transmission, scan or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date of such
confirmed transmission.
 
3

--------------------------------------------------------------------------------


 
Prime Sun Power Inc.
Director Agreement

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of this
16th day of January, 2009.
 

 
PRIME SUN POWER INC.
                     
By:
/s/ Mathias Kaiser
     
Name:
Mathias Kaiser
     
Title:
Chief Financial Officer
                       
DIRECTOR
                     
(Signature:) /s/ Olivier de Vergnies
   
Print Name:  Olivier de Vergnies
 

 
4

--------------------------------------------------------------------------------

